     Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 1 of 69. PageID #: 348
                                                                               1


 1                           UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
 2                                EASTERN DIVISION

 3       ------------------------------X
         JULIE ANNE CHINNOCK,          :           Case No. 1:18-cv-02935
 4                                     :           Cleveland, Ohio
                    Plaintiff,         :
 5                                     :
               v.                      :           Friday, April 12, 2019
 6                                     :           12:17 p.m.
         NAVIENT CORPORATION, et       :
 7       al.,                          :
                                       :
 8                  Defendants.        :
         ------------------------------X
 9

10

11                        TRANSCRIPT OF HEARING PROCEEDINGS

12                       BEFORE THE HONORABLE JAMES S. GWIN

13                          UNITED STATES MAGISTRATE JUDGE

14

15

16
         Court Reporter:                Donnalee Cotone, RMR, CRR, CRC
17                                      Realtime Systems Administrator
                                        United States District Court
18                                      801 West Superior Avenue
                                        Court Reporters 7-189
19                                      Cleveland, Ohio 44113
                                        216-357-7078
20                                      donnalee_cotone@ohnd.uscourts.gov

21

22

23

24       Proceedings recorded by mechanical stenography, transcript

25       produced by computer-aided transcription.
     Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 2 of 69. PageID #: 349
                                                                               2


 1         APPEARANCES:

 2

 3              On behalf of Plaintiff Julie Anne Chinnock:

 4                       WILLIAM F. CHINNOCK, ESQ.
                         8238 Sugarloaf Road
 5                       Boulder, Colorado 80302
                         720-504-6655
 6                       Judgewfc@aol.com

 7
                On behalf of Defendants Navient Corporation, Navient
 8              Solutions, LLC, Navient Student Loan Trust 2014-3:

 9                      BRANDEN P. MOORE, ESQ.
                        260 Forbes Avenue
10                      901 East Cary Street
                        Pittsburgh, Pennsylvania 15222
11                      412-667-7908
                        bmoore@mcguirewoods.com
12

13              On behalf of Defendants Department of Education,
                Assistant U.S. Attorney, Acting U.S. Attorney
14              General:

15                      ALEX ROKAKIS, ESQ.
                        801 West Superior Avenue
16                      Suite 400
                        Cleveland, Ohio 44113
17                      216-622-3850
                        alex.rokakis@usdoj.gov
18

19
         ALSO PRESENT:             Julie Anne Chinnock
20

21

22

23

24

25
     Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 3 of 69. PageID #: 350
                                                                               3


 1                                       I N D E X

 2                                                                         PAGE

 3         APPEARANCES:.......................................                 2

 4
           DIRECT EXAMINATION OF JULIE ANNE CHINNOCK .........                 11
 5         BY MR. CHINNOCK

 6         CROSS-EXAMINATION OF JULIE ANNE CHINNOCK...........                 14
           BY MR. MOORE
 7
           REDIRECT EXAMINATION OF JULIE ANNE CHINNOCK........                 22
 8         BY MR. CHINNOCK

 9         CROSS-EXAMINATION OF JULIE ANNE CHINNOCK...........                 24
           BY MR. ROKAKIS
10
           DIRECT EXAMINATION OF ANDREW REINHART..............                 29
11         BY MR. MOORE

12         CROSS-EXAMINATION OF ANDREW REINHART ..............                 50
           BY MR. CHINNOCK
13

14         REPORTER CERTIFICATE...............................                 69

15

16

17

18

19

20

21

22

23

24

25
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 4 of 69. PageID #: 351
                                                                                          4


            1                    MORNING SESSION, FRIDAY, APRIL 12, 2019

            2                         (Proceedings commenced at 12:17 p.m.)

            3                                         - - -

            4                         MR. CHINNOCK:      Today is April 12th, 2019.

12:23:31    5                         DEPUTY CLERK:      All rise.

            6                         THE COURT:     Take a seat.

            7               We're convened on Case Number 18-cv-2935, Chinnock

            8       versus Navient.

            9               The case is here today for hearing as to -- and to

12:25:02   10       afford the parties an opportunity to offer evidence as to

           11       whether the Court has personal jurisdiction in the case.

           12               Does the plaintiff have any opening statement?

           13                         MR. CHINNOCK:      Yes, Your Honor.      Opening

           14       statement?

12:25:16   15                         THE COURT:     Yeah.

           16                         MR. CHINNOCK:      Okay.   Thank you.

           17                         THE COURT:     Why don't you go to the podium and

           18       get close to the microphone.

           19                         MR. CHINNOCK:      May it please the Court,

12:25:36   20       Your Honor, I'm William Chinnock, counsel for the plaintiff.

           21               This is a case that is part of the national student

           22       loan crisis, and the plaintiff is here to offer evidence.

           23       She recognizes and honors this Court's authority to seek any

           24       evidence that the Court has regarding jurisdiction.

12:26:03   25               She also recognizes that the U.S. Congress is
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 5 of 69. PageID #: 352
                                                                                          5


            1       interested and is reviewing this case, along with similar

            2       cases regarding the student loan findings of 2016.

            3                         THE COURT:     Why don't you give me a summary in

            4       terms of what evidence you think is going to be offered

12:26:24    5       relative to the connections with Ohio for her loan and/or

            6       the transactions that you think support jurisdiction.

            7                         MR. CHINNOCK:      Her testimony will be simply on

            8       the complaint, Your Honor.         It will be very short direct

            9       examination, and then Navient, I understand, will cross her.

12:26:48   10       And then Navient will provide a direct exam on whatever they

           11       have, and I will then cross.

           12               I think both parties have agreed to have very short

           13       testimony here.

           14                         THE COURT:     Okay.

12:27:02   15                         MR. CHINNOCK:      But the -- may I continue with

           16       my opening statement?

           17                         THE COURT:     Yeah.   But it's intended to be a

           18       short summary as to what evidence you think is going to be

           19       offered.

12:27:14   20                         MR. CHINNOCK:      Well, I've already given that,

           21       Your Honor, but I'd like to make the point that the

           22       plaintiff, through her counsel, has agreed with two

           23       Congressional committees to testify before Congress

           24       regarding this case and similar cases because the issue of

12:27:32   25       possible fraud by student loan lenders is at issue.               That's
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 6 of 69. PageID #: 353
                                                                                          6


            1       the main issue in this case.          And --

            2                         THE COURT:     Well, we're not going to deal with

            3       that today.

            4                I mean, you may have merits evidence on that, and

12:27:49    5       maybe that's a defense or a claim in the case, but today

            6       we're trying to decide whether there's enough contact with

            7       Ohio to allow jurisdiction.

            8                         MR. CHINNOCK:      Yes.   I understand that,

            9       Your Honor.

12:28:02   10                What the plaintiff's position is that the -- we

           11       believe the Court will find there is no jurisdiction in this

           12       case, and, therefore, will not reach -- will not bear the

           13       burden of deciding the fraud issue.            Then the state court

           14       will have to decide the fraud issue.            That's our position,

12:28:26   15       and that's what we're asking the Court to do.

           16                         THE COURT:     Well, if we don't have personal

           17       jurisdiction, wouldn't that stop the state from exercising

           18       jurisdiction over the same issue?

           19                         MR. CHINNOCK:      No, it will not.      The Ohio

12:28:41   20       savings clause permits this case to go forward in the state

           21       court.

           22                         THE COURT:     Well, it may -- it may allow it to

           23       go forward -- go forward, but it would still face the same

           24       jurisdiction issue, wouldn't it?

12:28:55   25                         MR. CHINNOCK:      Well, I'm not sure of the
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 7 of 69. PageID #: 354
                                                                                          7


            1       entirety of your question.

            2                What is your question, Judge.

            3                         THE COURT:     Well, how would saving statute

            4       have any impact?

12:29:04    5                         MR. CHINNOCK:      The Ohio savings statute

            6       permits the -- the original case to go forward in the state

            7       court without being removed back into this Court under

            8       Rule 41.

            9                         THE COURT:     I think you misunderstand

12:29:26   10       my -- what the savings statute does.            But the saving statute

           11       is largely a statute of limitations issue, as far as I

           12       understand.

           13                         MR. CHINNOCK:      That's part of it, yes.

           14                         THE COURT:     It's not a personal jurisdiction

12:29:43   15       controlling authority, right?

           16                It deals with the statute of limitations.

           17                         MR. CHINNOCK:      It does.    But it also

           18       authorizes the plaintiff to go into a different court than

           19       the federal court and obtain jurisdiction in that court,

12:30:04   20       which is what we did in the Cuyahoga County Common Pleas

           21       Court.

           22                         THE COURT:     Okay.   Do you have any argument or

           23       summary as to what evidence you're going to offer?

           24                         MR. MOORE:     Sure.   Yes.    Thank you,

12:30:15   25       Your Honor.     Branden Moore on behalf of the Navient
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 8 of 69. PageID #: 355
                                                                                          8


            1       defendants.

            2                I think we've got evidence to suggest -- and it's the

            3       same evidence that we submitted to the Court attached to our

            4       supplemental briefing, which is the Declaration of

12:30:28    5       Andrew Reinhart -- I've got Andrew here -- and the

            6       attachments thereto, which were promissory notes, auto-debit

            7       authorization.

            8                         THE COURT:     So where were the notes actually

            9       executed?     Were they executed in Ohio?

12:30:41   10                         MR. MOORE:     No, Your Honor.      All the evidence

           11       that we have that relates to -- that relates to

           12       plaintiff's --

           13                         THE COURT:     Was the plaintiff living in Ohio?

           14                         MR. MOORE:     Not to our knowledge, Your Honor.

12:30:53   15       All of the --

           16                         THE COURT:     At the time the loans were taken

           17       out?

           18                         MR. MOORE:     No, Your Honor.      All of the

           19       evidence that we have suggests --

12:30:58   20                         THE COURT:     Were the schools Ohio schools?

           21                         MR. MOORE:     No, Your Honor.

           22                         THE COURT:     Were any payments made on these

           23       loans?

           24                         MR. MOORE:     Yes, there were.      There were a

12:31:06   25       few --
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 9 of 69. PageID #: 356
                                                                                          9


            1                         THE COURT:     And where was the --

            2                         MR. MOORE:     I believe they were made from

            3       Seattle, Washington.

            4               We have Exhibit B to our affidavit suggests that those

12:31:21    5       were auto-debit authorization forms, and they were signed

            6       and banked out of, I believe, Seattle, Washington, but it

            7       was not Ohio.

            8                         THE COURT:     And where were you located?

            9                         THE WITNESS:     We're incorporated in Delaware

12:31:33   10       and headquartered in Delaware as well, yeah.              We have no

           11       places of business in Ohio.

           12                         THE COURT:     Okay.

           13               Why don't you call your first witness.

           14                         MR. CHINNOCK:      Okay.   I'll call the plaintiff.

12:31:49   15                         THE COURT:     If you'll raise your right hand.

           16               Do you swear that the testimony you give will be the

           17       truth, the whole truth, and nothing but the truth?

           18                         THE WITNESS:     I do.

           19                         THE COURT:     If you'll take a seat.

12:32:01   20                         THE WITNESS:     Here?

           21                         THE COURT:     Yes.    Get close to the microphone.

           22       State your name and state the spelling of your last name.

           23                         THE WITNESS:     My name is Julie Anne Chinnock,

           24       spelled C-H-I-N-N-O-C-K.

12:32:18   25                         THE COURT:     Are those exhibits?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 10 of 69. PageID #: 357
                                                                                           10


            1                         MR. CHINNOCK:      One for the Court and one for

            2        her.

            3                         THE COURT:     We tend to use the electronic so

            4        everybody is watching the same thing.

12:32:27    5                         MR. CHINNOCK:      Oh, okay.

            6                         THE COURT:     But send one to me, and then with

            7        her, use the electronic, the ELMO, if you're going to ask

            8        her questions about it.

            9                         MR. CHINNOCK:      She's going to be looking at

12:32:38   10        them?

           11                         THE COURT:     She can see the same thing on the

           12        ELMO that everybody else sees.

           13                         MR. CHINNOCK:      Okay.    The exhibit will be

           14        Docket 1-1.

12:32:47   15                         THE WITNESS:      You have to have put it over

           16        there on the --

           17                         THE COURT:     Put it on the ELMO.

           18                         DEPUTY CLERK:      There's a camera back there.

           19                         MR. CHINNOCK:      Oh.

12:33:19   20                         THE COURT:     Why don't you go help him with the

           21        zoom.

           22                         Okay.    And if you need to mark something, you

           23        can drag your finger --

           24                         THE WITNESS:      Okay.    Thank you.

12:33:44   25                         THE COURT:     -- and it will . . .
                Case: 1:18-cv-02935-JG
                                     J. Doc #: 36 Filed:
                                         Chinnock        05/03/19
                                                     (Direct   by 11
                                                                  W.ofChinnock)
                                                                       69. PageID #: 358
                                                                                           11


            1                         Mr. Chinnock, go ahead.

            2                     DIRECT EXAMINATION OF JULIE ANNE CHINNOCK

            3        BY MR. CHINNOCK:

            4        Q.     Julie, being placed before you is docket -- or

12:34:06    5        Document Number 1-1.

            6               Can you identify that document?

            7        A.     Yes.

            8        Q.     You can see it?

            9        A.     Yes.

12:34:18   10        Q.     What is it?

           11        A.     It's a complaint that I filed in the Court of Common

           12        Pleas of Cuyahoga County.        I can't see the date, but I do

           13        believe it's December 20th, 2018.

           14        Q.     Okay.    Is it or is it not the same complaint that you

12:34:34   15        filed in the Common Pleas Court in early 2018?

           16        A.     I believe it's virtually the same document.

           17        Q.     Okay.    And is there a way you can review the entire

           18        document or --

           19        A.     You have to turn the page.

12:34:54   20        Q.     I have to turn it here.        Okay.

           21               Would you refer to paragraph 6.

           22        A.     Okay.

           23        Q.     And do you or do you not see any allegation of

           24        jurisdiction in Ohio in paragraph 6?

12:35:30   25        A.     No.
                Case: 1:18-cv-02935-JG
                                     J. Doc #: 36 Filed:
                                         Chinnock        05/03/19
                                                     (Direct   by 12
                                                                  W.ofChinnock)
                                                                       69. PageID #: 359
                                                                                           12


            1        Q.     And would you look at paragraph 7 of the complaint.

            2        Let me turn the page so you can see both sides.

            3        A.     Okay.

            4        Q.     Do you or do not see any allegation of jurisdiction in

12:35:50    5        Ohio in paragraph 7?

            6        A.     No, I do not see allegations.

            7        Q.     What do you see in paragraph 6 and 7?

            8                         THE COURT:     Doesn't it largely speak for

            9        itself?

12:36:03   10                         MR. CHINNOCK:      Pardon me?

           11                         THE COURT:     Doesn't it speak for itself?

           12        Doesn't the document itself say what it says?

           13                         MR. CHINNOCK:      Sure.    Fine.

           14                         THE WITNESS:      Can you turn it back to 6.

12:36:16   15                         THE COURT:     I mean, the idea is, whatever the

           16        document says, it says.

           17                         THE WITNESS:      Okay.    So there are factual

           18        statements about my domicile status and residency status.

           19                         MR. MOORE:     Your Honor, I'll just object to

12:36:30   20        the fact that, as you mentioned, the document speaks for

           21        itself.    We'd be willing to stipulate that the pleading says

           22        what it says.     We would obviously dispute the veracity of

           23        that pleading, but I don't think there's probably a need for

           24        a review of the complaint.

12:36:51   25                         THE COURT:     Well, I'm not sure.       Go ahead and
                Case: 1:18-cv-02935-JG
                                     J. Doc #: 36 Filed:
                                         Chinnock        05/03/19
                                                     (Direct   by 13
                                                                  W.ofChinnock)
                                                                       69. PageID #: 360
                                                                                           13


            1        ask whatever question, but I think he said he doesn't have

            2        an objection to the document, so . . .

            3        BY MR. CHINNOCK:

            4        Q.     Okay.    Would you look at paragraph 12 and 13 in the

12:37:06    5        Document 1-1.

            6        A.     Can you turn it back one page?

            7        Q.     Page 14?

            8        A.     Or bring it down.       Bring the document down.        Thank

            9        you.

12:37:17   10        Q.     Okay.

           11        A.     Okay.

           12        Q.     12 and 13?

           13        A.     Mm-hmm.

           14        Q.     Do you or do you not see any allegation of

12:37:25   15        jurisdiction in Ohio in paragraph 12 and 13?

           16        A.     No, I don't.      Those are conclusions about

           17        jurisdiction.

           18        Q.     What do you see in 12 and 13?

           19        A.     Conclusions about jurisdiction.

12:37:39   20        Q.     Okay.

           21                          MR. CHINNOCK:     I have no further questions.

           22                          THE COURT:    Okay.    I'm not sure of the order.

           23               Mr. Rokakis, do you have any questions?

           24                          MR. ROKAKIS:     No, Your Honor.      I do not have

12:37:55   25        any questions.
                Case: 1:18-cv-02935-JG Doc
                                        J. #:Chinnock
                                              36 Filed: 05/03/19
                                                        (Cross by14 of 69. PageID #: 361
                                                                     Moore)
                                                                                           14


            1                          THE COURT:    Okay.

            2                          MR. MOORE:    Yes, Your Honor, just a few

            3        cross-examination questions.

            4                       CROSS-EXAMINATION OF JULIE ANNE CHINNOCK

12:38:07    5        BY MR. MOORE:

            6        Q.      Good afternoon, Ms. Chinnock.

            7        A.      Good afternoon.

            8        Q.      Branden Moore on behalf of the Navient defendants.

            9                Have you ever lived in Ohio?

12:38:16   10        A.      Yes.

           11        Q.      When is the last time that you physically resided in

           12        Ohio?

           13        A.      Well, I consider Ohio my permanent home.

           14        Q.      And how do you consider it your permanent home?

12:38:30   15        A.      Over the last 20 years, I've been in undergraduate

           16        school and in graduate school, and so I've only left here to

           17        go to school.      And then currently, I'm away from Ohio for

           18        employment.

           19        Q.      When is the last time that you physically resided in

12:38:50   20        Ohio?

           21        A.      I don't understand the question.

           22        Q.      I mean, is it safe to say that you -- the last time

           23        that you lived in Ohio was prior to undergrad?

           24        A.      No.

12:39:04   25        Q.      Okay.    When is the last time that you slept in Ohio
                Case: 1:18-cv-02935-JG Doc
                                        J. #:Chinnock
                                              36 Filed: 05/03/19
                                                        (Cross by15 of 69. PageID #: 362
                                                                     Moore)
                                                                                           15


            1        besides last night?

            2        A.       I'd have to check my calendar, but I come back to Ohio

            3        as often as I can.       I slept here many times this year.

            4        Q.       Do you still receive mail on a regular basis in Ohio?

12:39:26    5        A.       I do.

            6        Q.       When is the last time that you've worked in Ohio?

            7        A.       The last time I had a job in Ohio?

            8        Q.       Yes.

            9        A.       I don't know.    I'd have to check.

12:39:40   10        Q.       Okay.    Would it have been before or after you began

           11        undergrad?

           12        A.       After.

           13        Q.       And what would that job have been?

           14        A.       I'd have to check.     I've had many jobs.       Some have

12:39:59   15        been in Ohio; some have been in other places.

           16        Q.       For long periods of time or about how long would you

           17        say that you've been employed in Ohio at any given point?

           18        A.       Sometimes long periods of time.        Yeah, I'd have to

           19        check.

12:40:14   20        Q.       Did you ever attend school in Ohio after high school?

           21        A.       I did not.

           22                           MR. MOORE:   Okay.    I have nothing further.

           23                           THE COURT:   Do you have a current Ohio

           24        driver's license?

12:40:27   25                           THE WITNESS:    I do not.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 16 of 69. PageID #: 363
                                                                                           16


            1                         THE COURT:     Do you have a current driver's

            2        license from any state?

            3                         THE WITNESS:      I have a current driver's

            4        license in Washington State.

12:40:35    5                         THE COURT:     And when did you get that?

            6                         THE WITNESS:      I got that, I believe, in August

            7        of this year.

            8                         THE COURT:     Okay.    And did you have a driver's

            9        license before August of 2018?

12:40:47   10                         THE WITNESS:      I did.

           11                         THE COURT:     And what state did you have a

           12        driver's license in before August of 2018?

           13                         THE WITNESS:      I had a driver's license in the

           14        state of Arizona where I had a job at the time.

12:41:00   15                         THE COURT:     Okay.    When did you have an

           16        Arizona driver's license?

           17                         THE WITNESS:      What period of time?

           18                         THE COURT:     What years or . . .

           19                         THE WITNESS:      2015.    Let's see.

12:41:12   20        November 2015, I believe.

           21                         THE COURT:     Through August of '18?

           22                         THE WITNESS:      Through August of '18.

           23                         THE COURT:     Okay.    So before Arizona, where

           24        did you have a driver's license?

12:41:22   25                         THE WITNESS:      I had a driver's license in the
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 17 of 69. PageID #: 364
                                                                                           17


            1        state of Oregon.

            2                         THE COURT:     Okay.    When did you have -- what

            3        years did you have an Oregon driver's license?

            4                         THE WITNESS:      I'd have to check, but I believe

12:41:34    5        it was 2015.

            6                         THE COURT:     2015?

            7                         THE WITNESS:      Well, there's some overlap.

            8                         THE COURT:     Okay.    So that was when the Oregon

            9        license finished or started?

12:41:47   10                         THE WITNESS:      Both.

           11                         THE COURT:     Okay.    Before Oregon's 2015

           12        driver's license, did you have a driver's license before

           13        that?

           14                         THE WITNESS:      I did.    I had a driver's license

12:41:59   15        in the state of California.

           16                         THE COURT:     And when did you get that, and

           17        when did it end?

           18                         THE WITNESS:      I'd have to check for sure, but

           19        2013 to 2015.

12:42:11   20                         THE COURT:     Okay.    Before 2013, did you have a

           21        driver's license?

           22                         THE WITNESS:      I did.

           23                         THE COURT:     And what state?

           24                         THE WITNESS:      The state of Oregon.

12:42:23   25                         THE COURT:     Okay.    And 2015, when did you get
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 18 of 69. PageID #: 365
                                                                                           18


            1        the driver's license that ended in 2015 in Oregon?

            2                         THE WITNESS:      Or 2013, right?      2013?

            3                         THE COURT:     2013.

            4                         THE WITNESS:      I'd have to check, but I believe

12:42:54    5        it was 2003.

            6                         THE COURT:     So from 2003 to 2013, you had an

            7        Oregon driver's license?

            8                         THE WITNESS:      I believe.

            9                         THE COURT:     Okay.    And are you registered to

12:43:08   10        vote?

           11                         THE WITNESS:      I am.

           12                         THE COURT:     What state are you registered to

           13        vote in?

           14                         THE WITNESS:      I'm currently registered to vote

12:43:16   15        in the state of Washington.

           16                         THE COURT:     Okay.    And when did you start

           17        voting in Washington?

           18                         THE WITNESS:      Well, the same time I got my

           19        driver's license, I also registered to vote, because when

12:43:28   20        you move to Washington, within 30 days you have to change

           21        these things in order to register your vehicle.

           22                         THE COURT:     Okay.    Before that, where did you

           23        register to vote, before Washington?

           24                Were you registered in any other states before

12:43:45   25        Washington?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 19 of 69. PageID #: 366
                                                                                           19


            1                         THE WITNESS:      I've been registered to vote in

            2        all the states I mentioned previously.            When I registered my

            3        vehicle, I registered to vote.

            4                         THE COURT:     Okay.    So did you register to vote

12:44:01    5        in similar time periods for each of the states you mentioned

            6        before?

            7                         THE WITNESS:      Most likely.

            8                         THE COURT:     What college did you attend?

            9                         THE WITNESS:      I've attended eight or nine

12:44:16   10        colleges.

           11                         THE COURT:     Okay.    What colleges did you

           12        attend?

           13                         THE WITNESS:      I attended Loyola University of

           14        Chicago, San Francisco State University, San Mateo College,

12:44:35   15        several other colleges in San Francisco.

           16               Bastyr University in Seattle, Portland State

           17        University, Linfield College in Portland, and University of

           18        Southern California Medical School.

           19                         THE COURT:     Okay.    Did you get degrees from

12:45:00   20        any of those?

           21                         THE WITNESS:      I got degrees from Loyola

           22        University of Chicago, Linfield College, Portland State

           23        University, University of Southern California.

           24                         THE COURT:     Okay.    And was your terminal

12:45:13   25        degree an MD degree?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 20 of 69. PageID #: 367
                                                                                           20


            1                         THE WITNESS:      It was not.

            2                         THE COURT:     Okay.     What was the terminal

            3        degree?

            4                         THE WITNESS:      A master's in nurse anesthesia.

12:45:23    5                         THE COURT:     Okay.     And was that from Southern

            6        California?

            7                         THE WITNESS:      It was.

            8                         THE COURT:     Okay.     Did you attend any -- and

            9        did you get loans for some of those?

12:45:33   10                         THE WITNESS:      I believe I received loans for

           11        all of those.

           12                         THE COURT:     Okay.     Did you get loans for any

           13        Ohio universities?

           14                         THE WITNESS:      I never attended university in

12:45:42   15        Ohio.

           16                         THE COURT:     Okay.

           17                         THE WITNESS:      So, no.

           18                         THE COURT:     When you were making payments on

           19        the educational loans, how did you make payments?

12:45:59   20                         THE WITNESS:      The initial payments that I made

           21        were auto-debit payments from my bank account.

           22                         THE COURT:     Did you have bank accounts at the

           23        locations where you were living?

           24                         THE WITNESS:      Yes.

12:46:13   25                         THE COURT:     What banks did you bank with?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 21 of 69. PageID #: 368
                                                                                           21


            1                         THE WITNESS:      Primarily Wells Fargo.

            2                         THE COURT:     And did you authorize auto debits

            3        from the Wells Fargo Bank where you were living?

            4                         THE WITNESS:      I did.    And then I made a lump

12:46:26    5        sum payment of about -- I'd have to check, I think $130,000

            6        last year.     Instead of through auto debit, it was through a

            7        bank transfer.

            8                         THE COURT:     Okay.    And which bank was that

            9        from?

12:46:47   10                         THE WITNESS:      I'd have to check, but I believe

           11        it was Wells Fargo.

           12                         THE COURT:     And where were you living when you

           13        made that payment?

           14                         THE WITNESS:      I was living in Phoenix,

12:46:57   15        Arizona.

           16                         THE COURT:     Okay.    Did you make any of them

           17        while you were residing in Ohio, any of these payments?

           18                         THE WITNESS:      I may have made some payments

           19        while I was residing in Ohio.         I can't recall, but most of

12:47:20   20        them were auto-debit payments.

           21                         THE COURT:     From California banks?

           22                         THE WITNESS:      No.   The bank is located in

           23        Portland, Oregon.

           24                         THE COURT:     Okay.    Okay.

12:47:35   25                Do you have any follow-up questions?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                   J. Chinnock          05/03/19by22W.
                                                  (Redirect          of 69. PageID #: 369
                                                                        Chinnock)
                                                                                            22


            1                          MR. CHINNOCK:      Yes, Your Honor.

            2                   REDIRECT EXAMINATION OF JULIE ANNE CHINNOCK

            3        BY MR. CHINNOCK:

            4        Q.      Julie, you've mentioned a number of years in which you

12:47:48    5        have acquired driver's licenses and voting rights in these

            6        various states and not in Ohio.

            7                Can you tell us why you did acquire those?

            8                And did you retain your Ohio privileges at the same

            9        time or not?

12:48:07   10        A.      My Ohio privileges for -- would you clarify that?

           11        Q.      For voting and for driving.

           12                          THE COURT:     Were you registered to vote in

           13        Ohio?

           14                          THE WITNESS:     I have been registered to vote

12:48:20   15        in Ohio.     I am not registered currently to vote in Ohio.

           16                          THE COURT:     When did you last vote in Ohio?

           17                          THE WITNESS:     I'd have to check.

           18                          THE COURT:     Estimate.

           19                          THE WITNESS:     I've moved so many times and

12:48:30   20        reregistered to vote and reregistered for driver's licenses,

           21        I really don't know.

           22                          THE COURT:     What was the last Ohio election

           23        you remember voting in?

           24                          THE WITNESS:     I don't recall where I was when

12:48:49   25        I voted in Ohio.       I mean, I often voted absentee for many of
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                   J. Chinnock          05/03/19by23W.
                                                  (Redirect          of 69. PageID #: 370
                                                                        Chinnock)
                                                                                            23


            1        those places, too.

            2                          THE COURT:     So who was the last Ohio senator

            3        you recall voting for?

            4                          THE WITNESS:     Yeah.    I don't recall.       I don't

12:49:07    5        recall.

            6        BY MR. CHINNOCK:

            7        Q.      Julie, why did you register to vote and register for

            8        driving privileges in these states that you --

            9                          THE COURT:     Maybe we should clear something

12:49:19   10        up.   The national media or the U.S. Attorney's Office may be

           11        in.

           12                Did you ever vote in these other states and vote in

           13        Ohio in the same year?

           14                          THE WITNESS:     I did not.

12:49:35   15        BY MR. CHINNOCK:

           16        Q.      I don't mean to imply you voted in two different

           17        states at the same time.

           18                My question is, why did you register to vote in these

           19        states and why did you acquire licenses --

12:49:52   20        A.      It's my understanding --

           21                          (Reporter clarification.)

           22                          THE WITNESS:     Oh, sure.     No problem.

           23                It's my understanding that for most of these states,

           24        or all of them, within 30 days of moving to the state, you

12:49:59   25        have to change your driver's license and -- in order to
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: (Cross
                                       J. Chinnock       05/03/19by24Rokakis)
                                                                      of 69. PageID #: 371
                                                                                             24


            1        register a vehicle.

            2                Some of the states also require that you are

            3        registered to vote in that state in order to do so.

            4                So I've, at the same time, did all of those things.

12:50:16    5                          MR. CHINNOCK:      Okay.    Thank you.

            6                          THE COURT:     Have you actually voted in any of

            7        these states?

            8                          THE WITNESS:      I have.

            9                          THE COURT:     Okay.

12:50:23   10                Do you have any follow-up?

           11                How about you, Mr. Rokakis?

           12                          MR. ROKAKIS:      I have some follow-up,

           13        Your Honor.

           14                          THE COURT:     Okay.

12:50:35   15                          MR. ROKAKIS:      Your Honor, this is slightly

           16        outside the scope of the direct.           I don't know if the Court

           17        will allow it, but I want to ask the witness about her tax

           18        returns.

           19                     CROSS-EXAMINATION OF JULIE ANNE CHINNOCK

12:50:44   20        BY MR. ROKAKIS:

           21        Q.      Ms. Chinnock, I assume you file annual tax returns, do

           22        you not?

           23        A.      I do.

           24        Q.      Okay.    When is the last time you recall filing a

12:50:54   25        federal income tax return which listed your Fairview Park
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: (Cross
                                       J. Chinnock       05/03/19by25Rokakis)
                                                                      of 69. PageID #: 372
                                                                                             25


            1        address as your residence?

            2        A.      Can you repeat the question?

            3        Q.      Have you ever filed a federal income tax return which

            4        showed your Fairview Park address as your residence?

12:51:09    5        A.      I have.

            6        Q.      And do you recall when that was?

            7        A.      I do not.     I'd have to check.

            8        Q.      Was it more than five years ago?

            9        A.      I don't know.

12:51:22   10        Q.      Was it more than ten years ago, do you know?

           11        A.      I don't want to give you the wrong answer.              I'd have

           12        to check.

           13        Q.      Okay.    You stated you still receive mail in Fairview

           14        Park; is that correct?

12:51:33   15        A.      I do.

           16        Q.      Okay.    Who resides at that address?

           17        A.      My mother, and I do when I'm here.

           18        Q.      And what type of mail do you receive there?              Is it

           19        junk mail?      Is it mail of importance?

12:51:46   20                What kind of mail?

           21        A.      It's a variety of mail.         Some of it is junk mail, some

           22        of it's financial statements, some of it's personal.                    It's a

           23        variety.     It's the same kind of mail I get other places.

           24                It's listed as my permanent address, so I get a fair

12:52:05   25        amount of mail there.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: (Cross
                                       J. Chinnock       05/03/19by26Rokakis)
                                                                      of 69. PageID #: 373
                                                                                             26


            1        Q.      Okay.    It's listed -- the Fairview Park address is

            2        listed as your permanent address with what entity or with

            3        who?

            4        A.      I can't say offhand, but in a lot of applications, you

12:52:22    5        have to fill out your temporary address and your permanent

            6        address.     Student loans, school applications.            I would

            7        say -- the ones more recently are school applications, and

            8        that's one place where it's listed as my permanent address.

            9                          MR. ROKAKIS:      Okay.    I have no further

12:52:43   10        questions.

           11                          THE COURT:     I have kind of a question.

           12                Did you file your 2018 tax returns yet?

           13                          THE WITNESS:      I have not.

           14                          THE COURT:     Have you filed -- you filed the

12:52:56   15        2017 tax returns, right?

           16                          THE WITNESS:      I did.

           17                          THE COURT:     And did you pay Ohio state taxes

           18        in 2017?

           19                          THE WITNESS:      I did not.

12:53:06   20                          THE COURT:     Did you pay Ohio state taxes in

           21        2016?

           22                          THE WITNESS:      I did not.

           23                          THE COURT:     How about 2015?

           24                          THE WITNESS:      I did not.     I was not employed

12:53:16   25        in Ohio during those periods of time.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 27 of 69. PageID #: 374
                                                                                           27


            1                         THE COURT:     Well, if your residence was in

            2        Ohio, though.

            3                 Did you pay the 2015 Ohio state taxes?

            4                         THE WITNESS:      I did not.

12:53:25    5                         THE COURT:     How about 2014?

            6                         THE WITNESS:      I don't know.

            7                         THE COURT:     How about 2013?      Did you pay Ohio

            8        state taxes?

            9                         THE WITNESS:      I don't know.     I'd have to

12:53:36   10        check.

           11                         THE COURT:     Did you pay Fairview Park state or

           12        city taxes -- or Fairview Park city taxes in '17 or '16 or

           13        '15 or '14?

           14                         THE WITNESS:      I don't believe so, but I'd have

12:53:51   15        to check.

           16                         THE COURT:     Do you pay any other state taxes

           17        apart from Oregon?

           18                         THE WITNESS:      I don't pay Oregon state taxes.

           19        I live in Seattle, Washington.

12:54:05   20                         THE COURT:     I'm sorry.

           21                         THE WITNESS:      So Washington State doesn't have

           22        a state tax.     But last year, I was able to gain employment

           23        in Arizona, and I paid both Oregon and Arizona taxes that

           24        year.

12:54:19   25                         THE COURT:     Okay.    Anybody have any follow-up
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 28 of 69. PageID #: 375
                                                                                           28


            1        questions on any of that?

            2                Okay.   Do you have any other witnesses?

            3                Thanks, ma'am.

            4                         THE WITNESS:      Sure.

12:54:30    5                         MR. CHINNOCK:      No, Your Honor.

            6                         THE COURT:     And do you move the admission

            7        of --

            8                         MR. CHINNOCK:      Yes.

            9                         THE COURT:     -- what would be, I guess,

12:54:38   10        Plaintiff's Exhibit 1?

           11                         MR. CHINNOCK:      Document 1-1 in the record.

           12                         THE COURT:     Okay.    We'll refer to that as

           13        Plaintiff's Exhibit 1.

           14                         MR. CHINNOCK:      Okay.

12:54:46   15                         THE COURT:     Okay.    And with that, do you rest

           16        your argument?

           17                Do you rest?

           18                         MR. CHINNOCK:      Yes.

           19                         THE COURT:     Okay.    Would you call your first

12:54:56   20        witness?

           21                Thanks, ma'am.     You can step down.

           22                         THE WITNESS:      Okay.

           23                         MR. MOORE:     Yes, Your Honor, Navient

           24        defendants call Andrew Reinhart.

12:55:07   25                         THE COURT:     And if you'll raise your right
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by29Moore)
                                                     (Direct         of 69. PageID #: 376
                                                                                            29


            1        hand.

            2                Do you swear that the testimony you give will be the

            3        truth, the whole truth, and nothing but the truth.

            4                          THE WITNESS:     I do.

12:55:15    5                          THE COURT:     Please take a seat.

            6                Tell us your name and the spelling of your last name.

            7                          THE WITNESS:     My name is Andrew Reinhart.              My

            8        last name is spelled R-E-I-N-H-A-R-T.

            9                        DIRECT EXAMINATION OF ANDREW REINHART

12:55:31   10        BY MR. MOORE:

           11        Q.      Good afternoon, Mr. Reinhart.

           12                Can you tell us where you're currently employed?

           13        A.      I'm currently employed for Navient Solutions, LLC.

           14        Q.      And is Navient Solutions, LLC, one of the defendants

12:55:55   15        in this action?

           16        A.      Yes.

           17        Q.      Are you familiar with each of the defendant -- Navient

           18        defendant entities in this case?

           19        A.      Somewhat familiar, yes.

12:56:05   20        Q.      Okay.    Can you explain what Navient Solutions, LLC, in

           21        particular does?

           22        A.      Navient Solutions, LLC -- or we say "NSL" for short.

           23        We're tasked with providing -- sorry.

           24                We are a servicer for Federal Family Education Loan

12:56:26   25        Program loans, as well as direct loans.             We also have a
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by30Moore)
                                                     (Direct         of 69. PageID #: 377
                                                                                            30


            1        portfolio of private student loans that we service.

            2                Those responsibilities include fielding phone calls

            3        for customer service, for general questions, as well as

            4        processing payments; processing paperwork for different

12:56:47    5        repayment options, deferment, forbearance.

            6                That's the general gist of it, yes.

            7        Q.      And where is your office at Navient Solutions, LLC?

            8        A.      I am employed in Wilkes-Barre, Pennsylvania.

            9        Q.      Is that Navient Solutions, LLC's headquarters?

12:57:04   10        A.      It is not, no.

           11        Q.      Where is their headquarters?

           12        A.      The headquarters building is located in Delaware.

           13        Q.      And does Navient Solutions, LLC, have any offices

           14        outside of Delaware and Wilkes-Barre, PA?

12:57:21   15        A.      We have several, yes.

           16        Q.      Do they have any offices in Ohio?

           17        A.      We do not.

           18        Q.      And so there's also a defendant in this case that's

           19        Navient Corporation.

12:57:31   20                What is the relationship between Navient Corporation

           21        and Navient Solutions, LLC?

           22        A.      NSL is a subsidiary of Navient Corp.

           23        Q.      Do you know where Navient Corporation is incorporated?

           24        A.      Delaware.

12:57:43   25        Q.      Okay.   Do you know where they're headquartered?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by31Moore)
                                                     (Direct         of 69. PageID #: 378
                                                                                            31


            1        A.      Delaware.

            2        Q.      Do you know if they have any places of business

            3        located in Ohio?

            4        A.      They do not.

12:57:54    5        Q.      And how about the third and final Navient entity

            6        that's been named in this case, Navient Student Loans Trust?

            7                Are you familiar with that entity?

            8        A.      Somewhat, yes.

            9        Q.      What is the relationship with the trust, we'll call

12:58:11   10        it, and the other two Navient defendant entities?

           11                Do you know?

           12        A.      So the -- just generally speaking, high level, most of

           13        the commercial Federal Family Education Loan Program loans

           14        are owned by trusts.        We service those loans on behalf of

12:58:30   15        the trust.

           16        Q.      Does that trust have a headquarters?

           17                Does it have a physical office location?

           18        A.      I'm unsure.     I don't believe so, though.

           19        Q.      Okay.   Do you know if they have any offices located in

12:58:42   20        Ohio?

           21        A.      I know they don't have any offices in Ohio.

           22        Q.      Okay.   And you said that you worked for Navient

           23        Solutions, LLC, right?

           24        A.      That's correct.

12:58:51   25        Q.      And what is your role at Navient Solutions?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by32Moore)
                                                     (Direct         of 69. PageID #: 379
                                                                                            32


            1                What is your title?

            2        A.      I am a senior account analyst.

            3        Q.      As a senior account analyst, what sorts of duties do

            4        you have?

12:59:01    5        A.      Currently, I'm tasked with reviewing escalated

            6        complaints, both consumer and legal.            I gather documents and

            7        analyze accounts and provide that analysis to either

            8        in-house counsel or respond directly to consumers.

            9                A lot of times we will gather up the documents for

12:59:23   10        production basically, and we provide those to in-house

           11        counsel.

           12        Q.      And so in that role, then, it's -- are you familiar

           13        with the business records of Navient generally?

           14        A.      Yes.

12:59:38   15        Q.      With respect to plaintiff in particular, have you had

           16        an opportunity to review, in the scope of your employment as

           17        an analyst, the business records that relate to plaintiff's

           18        student loans?

           19        A.      I have.

12:59:55   20        Q.      And is Navient required to maintain any records that

           21        contain plaintiff's home address?

           22        A.      Yes, we are.

           23        Q.      Are they required to maintain any records that would

           24        include plaintiff's work address?

13:00:17   25        A.      Yes.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by33Moore)
                                                     (Direct         of 69. PageID #: 380
                                                                                            33


            1        Q.      Do they maintain any records that would include

            2        plaintiff's banking information?

            3        A.      If they applied for auto debit, yes.

            4        Q.      Okay.   Based on your review of plaintiff's records

13:00:38    5        that are in Navient's possession, is there any suggestion

            6        that from the time that plaintiff entered college, applied

            7        for student loans, until the present --

            8                          MR. CHINNOCK:      Object, Your Honor, as to any

            9        suggestion.

13:00:52   10                          THE COURT:     I think it's leading.        So I'll

           11        sustain the objection.

           12        BY MR. MOORE:

           13        Q.      I'll say it this way:        Do the records -- where -- I'll

           14        say this:

13:01:06   15                In your review of the records, what have you found to

           16        be plaintiff's place of -- place of residence from the time

           17        that she applied for student loans with Navient until the

           18        present?

           19        A.      All of the addresses on file were not Ohio addresses.

13:01:24   20        There have been several in Washington State, Los Angeles,

           21        California, as well as Arizona, and I believe there was an

           22        Oregon address in there, too.

           23        Q.      And how about her places of employment?

           24                Anything that -- what did you see in that regard?

13:01:43   25        A.      The places of employment that we had on file, again,
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by34Moore)
                                                     (Direct         of 69. PageID #: 381
                                                                                            34


            1        none of them were Ohio.        I believe there was employment in

            2        Arizona, as well as Los Angeles, California.

            3        Q.      And did you -- you had mentioned that there might be

            4        banking information if she had ever applied for auto debit.

13:02:10    5                Did plaintiff ever apply for auto debit from what you

            6        can tell based on your review of the records?

            7        A.      Yes, she did apply for auto debit.

            8        Q.      And do you recall where the bank was located where

            9        that auto debit was registered from?

13:02:22   10        A.      I don't recall offhand, but I know it wasn't Ohio.                  I

           11        believe it was either -- I believe there was two of them

           12        actually.     One was in Portland, Oregon, and the other one

           13        was in Arizona, if I recall correctly.

           14        Q.      So is there any evidence that you've seen that there

13:02:47   15        were any loans solicited from the state of Ohio when it

           16        comes to the plaintiff?

           17                          MR. CHINNOCK:      Object to asking for a

           18        conclusion.

           19                          THE COURT:     Where do you come up with

13:02:59   20        questions like this?

           21                          MR. MOORE:     I'm sorry?

           22                          THE COURT:     You're asking him to summarize the

           23        records.     If you have the records or you have exhibits that

           24        show where she said she was living, you ought to offer it.

13:03:13   25        But you shouldn't call a witness just to say, are some
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by35Moore)
                                                     (Direct         of 69. PageID #: 382
                                                                                            35


            1        exhibits that aren't here, what do they show.

            2                          MR. MOORE:     I've got them, Your Honor.            I just

            3        wanted to sort of give a brief -- we'll move on to that.

            4                          THE COURT:     Okay.    Why don't you get to the

13:03:29    5        exhibits then.

            6                          MR. MOORE:     Sure.    Thank you.

            7        BY MR. MOORE:

            8        Q.      Mr. Reinhart, I'm going to show you what's been marked

            9        as Exhibit A, and it is Exhibit A to the declaration of

13:03:43   10        yours that we submitted to the Court that's been docketed as

           11        25-1.

           12                Do you --

           13                          THE COURT:     Is that a business record kept in

           14        the normal course of business by somebody who has

13:03:54   15        responsibility for keeping those records and accurately

           16        reporting?

           17                          THE WITNESS:     It is.

           18        BY MR. MOORE:

           19        Q.      Do you recognize this document?

13:04:04   20        A.      Can you make it a little smaller or zoom out a little

           21        bit just so I can see the whole document.

           22        Q.      I think we are zoomed out as far as it can go.

           23        A.      That's fine.

           24                This is an application and promissory note.

13:04:20   25        Specifically, it's the promissory note for Ms. Chinnock.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by36Moore)
                                                     (Direct         of 69. PageID #: 383
                                                                                            36


            1        Q.      And what address do you see on there?

            2        A.      It's listed as Seattle, Washington, 98109.

            3                          THE COURT:     And what was the date of that?

            4        That was '04?

13:04:36    5                          THE WITNESS:     Yes.

            6                          MR. MOORE:     I'm going to move this up a little

            7        bit, Your Honor, so that we can see the date.

            8                          THE WITNESS:     The bottom right.       It was

            9        signed on --

13:04:45   10                          THE COURT:     So it was signed in 2003?

           11                          THE WITNESS:     Yes, Your Honor.

           12        BY MR. MOORE:

           13        Q.      And is this the plaintiff's name?

           14                Is it your understanding that this is the plaintiff

13:04:57   15        that sits here today that she submitted this document?

           16        A.      Yes.

           17        Q.      I'll flip to -- can you describe what this record is?

           18        A.      Again, this is an application and promissory note.

           19        Specifically, this is a promissory note for a Smart Option

13:05:21   20        Student Loan, which is a consolidation loan.

           21        Q.      And is this something that the plaintiff submitted to

           22        Navient?

           23        A.      It is.

           24        Q.      And where does it show her address?

13:05:31   25        A.      Top right, right underneath her name.            The city is
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by37Moore)
                                                     (Direct         of 69. PageID #: 384
                                                                                            37


            1        listed as Portland, Oregon.         97217 I think that is.

            2        Q.      And does this show anywhere -- anywhere where the

            3        school is located on this form?

            4        A.      So I just want to back up really quick.            I'm sorry.

13:06:04    5                Could you go back up to the top.

            6        Q.      Sure.

            7        A.      I just wanted to clarify.         This is a Smart Option

            8        Student Loan.      It's actually not a consolidation loan.              It's

            9        an application for a private loan, it looks like, actually.

13:06:20   10        Q.      Okay.   Thank you.

           11        A.      I just wanted to clarify that.

           12                But you can go ahead.

           13        Q.      We'll move forward then.

           14                          THE COURT:     And what was the year of that

13:06:40   15        loan?

           16                          THE WITNESS:     Can you page back?

           17                The application was signed 5 -- or I'm sorry.              Maybe

           18        it looks like an 8 or a 5.         I can't tell.      But it was in

           19        2009.

13:06:58   20                          THE COURT:     So August 10th, 2009?

           21                          THE WITNESS:     Yes.

           22        BY MR. MOORE:

           23        Q.      I'll zoom in a little bit.         Just so you can . . .

           24                          THE COURT:     Mr. Rokakis, that's a famous day

13:07:08   25        of the year.      August 10th.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by38Moore)
                                                     (Direct         of 69. PageID #: 385
                                                                                            38


            1                          MR. ROKAKIS:     That's famous, Your Honor?

            2                          THE COURT:     Oh, I thought it was August 10th

            3        right here.

            4        BY MR. MOORE:

13:07:18    5        Q.      There it is.     Yeah, that's . . .

            6                          THE COURT:     That's Rocky Colavito's birthday.

            7                          MR. ROKAKIS:     Okay.    You had me at a loss,

            8        Your Honor.     I'll make a note of that.

            9        BY MR. MOORE:

13:07:38   10        Q.      Let's jump to the next form.

           11                Do you recognize this form?

           12        A.      I do.   It's a --

           13        Q.      And what is this form?

           14        A.      It is an application and promissory note for direct

13:07:51   15        loans, which are federal student loans from the Department

           16        of Education.

           17        Q.      And based on your records, your review of this record,

           18        was this submitted by the plaintiff in this case?

           19        A.      Yes, it was.

13:08:06   20        Q.      And does this record show the plaintiff's driver's

           21        license, state issuance number?          Or the state of issuance of

           22        the defendant -- or plaintiff's driver license.

           23                          THE COURT:     I think he's referring to this.

           24        (Indicating.)

13:08:40   25                          THE WITNESS:     Yes, it does.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by39Moore)
                                                     (Direct         of 69. PageID #: 386
                                                                                            39


            1        BY MR. MOORE:

            2        Q.      And what state does the plaintiff show that she has a

            3        driver's license?

            4        A.      In Oregon.

13:08:47    5        Q.      And does it also show the plaintiff's address?

            6        A.      It does.

            7        Q.      And where does the plaintiff list as her address?

            8        A.      In Portland, Oregon, 97217.

            9        Q.      Does it show the school that plaintiff is attending as

13:09:01   10        applied to these loans?

           11        A.      It does.

           12        Q.      And where is that school located?

           13        A.      Linfield College, and it's located in McMinnville,

           14        Oregon.

13:09:14   15        Q.      Thank you.

           16                And what was the -- what is the date of this document?

           17        A.      It was signed April 2009.

           18        Q.      Thank you.

           19                And do you recognize this record?

13:09:37   20        A.      Yes, I do.

           21        Q.      Is this a -- and what is it?

           22        A.      This is an application and master promissory note for

           23        direct loans.

           24        Q.      And was this submitted by the plaintiff in this case?

13:09:52   25        A.      Yes, it was.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by40Moore)
                                                     (Direct         of 69. PageID #: 387
                                                                                            40


            1        Q.      Does this document also show the state in which

            2        plaintiff had a driver's license at the time she submitted

            3        this application?

            4        A.      Yes, it does.

13:10:03    5        Q.      And what state is that?

            6        A.      In Oregon.

            7        Q.      And does it also show plaintiff's address at the time

            8        she submitted this record?

            9        A.      Yes.

13:10:13   10        Q.      And where -- what state does it show the plaintiff is

           11        residing in?

           12        A.      Portland, Oregon.

           13        Q.      And what is the date of this -- that this record was

           14        submitted?

13:10:25   15        A.      July 17th, 2013.

           16        Q.      Okay.   I'm going to show you now what's marked as

           17        Exhibit B, Defendants' Exhibit B.           This was submitted to the

           18        Court attached to Mr. Reinhart's declaration as Exhibit B to

           19        Docket Number 25-1.

13:11:09   20                Mr. Reinhart, do you recognize this document?

           21        A.      Yes.    This is a Navient business record.          It's an

           22        application for automatic debit.

           23        Q.      And was this submitted by the plaintiff in this case?

           24        A.      Yes, it was.

13:11:22   25        Q.      And does it list plaintiff's address at the time that
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by41Moore)
                                                     (Direct         of 69. PageID #: 388
                                                                                            41


            1        she submitted this form?

            2        A.      Yes, it does.

            3        Q.      And where does it show that plaintiff was residing at

            4        the time?

13:11:33    5        A.      Portland, Oregon.

            6        Q.      And what is the date that this form was submitted?

            7        A.      February 18th, 2011.

            8        Q.      And does this form also include the bank in which

            9        defendant's [sic] auto debits would have been withdrawn

13:12:07   10        from?

           11        A.      Yes.

           12        Q.      And where does it show that that bank was located?

           13        A.      Los Angeles, California.

           14        Q.      Would there have been any other records, aside from

13:12:35   15        what you've seen, related to promissory notes that Navient

           16        would have had that would have corresponded to other loans

           17        that plaintiff had with Navient, other than what we've seen

           18        here today?

           19        A.      I'm not -- I'm not sure what you mean.

13:12:54   20        Q.      Did we see -- did you have an opportunity to look at

           21        every promissory note that Navient has on file with respect

           22        to the plaintiff?

           23        A.      Yes, I did.

           24        Q.      And was this the -- is this the entirety of the

13:13:08   25        authorization -- the debit authorization forms that Navient
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by42Moore)
                                                     (Direct         of 69. PageID #: 389
                                                                                            42


            1        has on file with regard to the plaintiff?

            2        A.      Yes.

            3        Q.      Thank you.

            4                Next I'm going to show you what's been marked as

13:13:18    5        Defendants' Exhibit C.        This was submitted as Exhibit C to

            6        your declaration, which is at -- was docketed at 25-1.

            7                Do you recognize this document?

            8        A.      Yes.

            9        Q.      Can you explain what it is?

13:13:42   10        A.      This is an inquiry that was received at Navient that

           11        was sent by Ms. Chinnock.

           12        Q.      And what do you see at the top?

           13        A.      It's -- it looks like her letterhead which lists her

           14        address in Scottsdale, Arizona.

13:14:03   15        Q.      Is there any other correspondence that Navient has on

           16        file from the plaintiff?

           17        A.      Just general correspondence, I don't believe so.

           18        Q.      And when is this correspondence dated?

           19        A.      Can you move it up a little bit?

13:14:20   20        Q.      Sure.

           21        A.      Sorry.    Go back down.      Sorry.    Upper right-hand

           22        corner.    It's August 3rd, 2017.

           23        Q.      Thank you.

           24                Finally, I'm going to show you what has been marked as

13:14:40   25        Defendant's Exhibit D.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by43Moore)
                                                     (Direct         of 69. PageID #: 390
                                                                                            43


            1                This was also included as Exhibit D to your -- the

            2        declaration that you submitted which has been docketed at

            3        25-1.

            4                Do you recognize this document?

13:14:56    5        A.      Can you move it down a bit?

            6        Q.      Sure.   Sorry about that.

            7        A.      This is part of Navient's business records.             This is

            8        an application submitted by the plaintiff for income-based

            9        repayment.

13:15:10   10        Q.      And was this particular form submitted by the

           11        plaintiff in this case?

           12        A.      Yes, it was.

           13        Q.      Does it list plaintiff's address?

           14        A.      It does.

13:15:22   15        Q.      And where does it show the plaintiff was residing at

           16        the time that she submitted this form?

           17        A.      Portland, Oregon.

           18        Q.      And when -- when does it show that the plaintiff

           19        submitted this form?

13:15:34   20        A.      January 15th, 2011.

           21        Q.      Does this form require that the plaintiff certify the

           22        veracity of the information therein?

           23        A.      Yes.    So down -- it's a little hard to read.           But

           24        under Section 5, second bullet point.

13:15:58   25                Generally, in Section 5, she would have to certify
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by44Moore)
                                                     (Direct         of 69. PageID #: 391
                                                                                            44


            1        that all the information on the form is accurate.

            2        Q.      Thank you.

            3                And do you recognize this document?

            4        A.      Yes.   This is an addendum to the income-driven or

13:16:19    5        income-based repayment plan.          This is the alternative

            6        documentation of income.

            7        Q.      And when would this have been submitted?

            8        A.      It would have been submitted alongside of the

            9        application that we just looked at.

13:16:34   10        Q.      Does this also show her address?

           11        A.      It does.

           12        Q.      And where does it show that plaintiff was living at

           13        the time that she submitted this document?

           14        A.      Portland, Oregon.

13:17:05   15        Q.      Do you recognize this document?

           16        A.      Yes.

           17        Q.      And what is it?

           18        A.      This is a copy of plaintiff's 1040 from their tax

           19        return that was submitted with the income-based repayment

13:17:17   20        application.

           21        Q.      And does this show her address?

           22        A.      It does.

           23        Q.      And where does it show that she was residing at the

           24        time that she submitted this to Navient?

13:17:29   25        A.      Portland, Oregon.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by45Moore)
                                                     (Direct         of 69. PageID #: 392
                                                                                            45


            1        Q.      Does Navient have any other income-based repayment

            2        plan requests on file for the plaintiff, to your knowledge?

            3        A.      Yes.    There was a few in that packet that you went by.

            4        Q.      Let me look then.

13:18:03    5        A.      The first application was submitted, it looks like,

            6        manually.      Whereas, the second ones were submitted through

            7        the Department of Education's website.

            8        Q.      Oh, I see.

            9        A.      The ones with the blue ink.         Page through.      Right on

13:18:27   10        the right-hand side.

           11        Q.      Okay.    So what did you say this was?

           12        A.      So this is -- sorry.       Excuse me.     -- an application

           13        for income-driven repayment.          This is just in electronic

           14        form.    It's submitted through the Department of Education's

13:18:48   15        website.

           16        Q.      Does it show when this would have been submitted?

           17        A.      Yes.    It was created 9-22-2015.

           18        Q.      And does it show where the plaintiff was residing at

           19        the time that she submitted this --

13:19:08   20        A.      It does.

           21        Q.      -- form?

           22                And where was that?

           23        A.      Los Angeles, California.

           24        Q.      Is this a new form or just a continuation of the

13:19:27   25        previous one?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by46Moore)
                                                     (Direct         of 69. PageID #: 393
                                                                                            46


            1        A.      So this is another application.          So borrowers have to

            2        recertify yearly or anytime their income changes.               So this

            3        is something we would receive on a yearly basis.

            4        Q.      I see.

13:19:39    5                Does it show when this document was created?

            6        A.      Yes.   June 28th, 2016.

            7        Q.      And this was submitted -- does it show who submitted

            8        this document?

            9        A.      Yes.   The plaintiff, Ms. Chinnock.

13:19:51   10        Q.      And does it show where she was residing at the time

           11        that she submitted this document?

           12        A.      It does.

           13        Q.      And where was that?

           14        A.      Portland, Oregon.

13:20:00   15        Q.      Thank you.

           16                How about this record?

           17        A.      Again, it's just an annual recertification for the

           18        income-driven repayment plan.

           19        Q.      And who would have submitted this?

13:20:18   20        A.      The plaintiff.

           21        Q.      And when would she have submitted it?

           22        A.      It was submitted August 30th, 2017.

           23        Q.      And we can tell that right underneath the "Created"

           24        tab there?

13:20:28   25        A.      That's correct.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by47Moore)
                                                     (Direct         of 69. PageID #: 394
                                                                                            47


            1        Q.      Does it show where the plaintiff was residing at the

            2        time that she submitted this form?

            3        A.      It does.

            4        Q.      And where was she residing?

13:20:38    5        A.      Scottsdale, Arizona.

            6        Q.      Thank you.

            7                And how about this form?

            8        A.      This is an income-driven repayment plan request.

            9        Q.      And does it show who submitted it?

13:21:04   10        A.      It does.

           11        Q.      And who was that?

           12        A.      The plaintiff.

           13        Q.      Does it show where she was living at the time that she

           14        submitted it?

13:21:11   15        A.      It does.

           16        Q.      And where was that?

           17        A.      Seattle, Washington.

           18        Q.      Do you recognize this document?

           19        A.      I do.

13:21:36   20        Q.      And what is it?

           21        A.      It's correspondence that we received from the

           22        plaintiff.

           23        Q.      And --

           24        A.      This was --

13:21:49   25        Q.      -- why would this correspondence have been received by
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by48Moore)
                                                     (Direct         of 69. PageID #: 395
                                                                                            48


            1        Navient?

            2        A.      This was received in conjunction with an application,

            3        most likely for income-based repayment, or it could be for

            4        some type of deferment.

13:22:04    5        Q.      And what would the purpose of the correspondence be?

            6        A.      It appears that it's just validating her employment

            7        status.

            8        Q.      And does it show where she was employed at the time?

            9        A.      It does.

13:22:17   10        Q.      Where was -- where does the record show that she was

           11        employed?

           12        A.      CRH Anesthesia.

           13        Q.      And does it show when that employment relationship

           14        would have commenced?

13:22:33   15        A.      Yes.    June 11th, 2018.

           16        Q.      And do you recognize that document?

           17        A.      Yes.

           18        Q.      And what is it?

           19        A.      This is a copy of the plaintiff's pay stub.

13:22:57   20        Q.      Why would this have been submitted to Navient?

           21        A.      This was submitted in conjunction with the

           22        income-driven repayment plans --

           23        Q.      Okay.

           24        A.      -- to verify her income.

13:23:06   25        Q.      And where does it show that the plaintiff was employed
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                         Reinhart       05/03/19by49Moore)
                                                     (Direct         of 69. PageID #: 396
                                                                                            49


            1        at the time?

            2        A.      The same place, CHR.

            3        Q.      Is there an address listed for that entity?

            4        A.      Yes.   It's a little blurry, but I believe it's

13:23:21    5        Bellevue, Washington.

            6        Q.      And does it show when this pay period covered?

            7        A.      Yes.   The check stub for the period was -- it either

            8        looks like a 3 or a 9.        I'm not sure.      But it was 2018.

            9        Q.      Thank you.

13:23:43   10                          MR. MOORE:     Your Honor, I would move for the

           11        admission of Exhibits A through D for the defendant.

           12                          THE COURT:     Is there any objection?

           13                          MR. CHINNOCK:      Yes, there is.

           14                          THE COURT:     I'll overrule the objection.           I'll

13:23:55   15        receive the exhibits.

           16                          MR. MOORE:     Thank you, Your Honor.

           17        BY MR. MOORE:

           18        Q.      Mr. Reinhart, we touched on this briefly at the

           19        beginning of your testimony.          We'll circle back to it.

13:24:03   20                Based on the records that you've reviewed today, are

           21        these all of the records that Navient has on file for the

           22        plaintiff?

           23        A.      We have other records pertaining to servicing history,

           24        things like that.       Payment history.

13:24:22   25        Q.      Are there any other records that would have shown her
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       50 of 69. PageID #: 397
                                                             by Chinnock)
                                                                                           50


            1        address that we didn't review today?

            2        A.       No.

            3        Q.       Based on the records that you've reviewed today, is

            4        there any -- does it show that plaintiff ever resided in

13:24:40    5        Ohio?

            6        A.       It does not.

            7                            MR. MOORE:   Thank you.    I have nothing

            8        further.

            9                            THE COURT:   Cross-examination?

13:24:47   10                 Do you have any?

           11                            MR. ROKAKIS:   No questions, Your Honor.

           12                            THE COURT:   Okay.

           13                         CROSS-EXAMINATION OF ANDREW REINHART

           14        BY MR. CHINNOCK:

13:24:59   15        Q.       How many loans does Navient Trust -- not Navient --

           16        including all three of those entities, but Navient Trust is

           17        the entity that claims the plaintiff owes loans to them,

           18        right?

           19        A.       I'm sorry.    I don't understand your question.          It was

13:25:19   20        kind of two questions merged.

           21        Q.       Okay.    Well, there's three entities that have been

           22        referred to as Navient defendants; one is the LLC, one is

           23        the corporation, and one is the Navient Trust, right?

           24        A.       Correct.

13:25:38   25        Q.       And the Navient Trust is the entity that claims
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       51 of 69. PageID #: 398
                                                             by Chinnock)
                                                                                           51


            1        they -- the trust is owned -- owed these loans from the

            2        plaintiff, right?

            3        A.     Yes.

            4        Q.     Now, how many loans does Navient Trust claim the

13:25:53    5        plaintiff owes to it?

            6        A.     Could you be more specific?

            7               You mean specifically for your client or in general?

            8        Q.     No.    How many loans does Navient Trust claim the

            9        plaintiff owes to it?

13:26:09   10        A.     Oh.    I believe there were seven total.

           11        Q.     Pardon me?

           12        A.     From the trust, I believe there's one.

           13        Q.     When you say "from the trust," though, let me ask you

           14        the question again.

13:26:25   15               The Navient Trust is the entity that claims the

           16        plaintiff owes loans to it, right?

           17        A.     Yes.

           18        Q.     The other two Navient defendants do not claim the

           19        plaintiff owes funds to them, right?

13:26:40   20        A.     The --

           21        Q.     The corporation --

           22        A.     The LLC --

           23        Q.     The LLC, they do not claim the plaintiff owes funds to

           24        them, right?

13:26:51   25        A.     Well, the LLC is the servicer, so they're responsible
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       52 of 69. PageID #: 399
                                                             by Chinnock)
                                                                                           52


            1        for servicing the loan on behalf of the trust.

            2        Q.     Would you answer my question?

            3               There's three entities that have been referred to as

            4        Navient defendants, but the Navient corporation and the

13:27:07    5        Navient LLC are not entities that claim the plaintiff owes

            6        funds to them.

            7               Is that correct?

            8        A.     The owner of the loan would be the trust, but the LLC

            9        collects on behalf of the trust.

13:27:23   10        Q.     The Navient Trust is the only Navient entity that

           11        claims the plaintiff owes funds to it, right?

           12               And they claim there are, what?          Six loans the

           13        plaintiff owes to it?

           14        A.     I believe there's only one loan.           The remainder of the

13:27:47   15        loans are through the Department of Education.

           16        Q.     You're saying that the Navient Trust claims that the

           17        plaintiff owes only one loan to it?

           18        A.     I believe so.      And the rest are through the Department

           19        of Education.

13:28:04   20        Q.     Well, I think that the Navient Trust has claimed in

           21        the pleadings that there are six loans owed to it, and that

           22        the Department of Education claims only two loans owed to

           23        it.   So we're not talking --

           24        A.     Yes.

13:28:26   25        Q.     -- about the Department of Education loans here.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       53 of 69. PageID #: 400
                                                             by Chinnock)
                                                                                           53


            1        We're just talking about the six, I believe, from the

            2        Navient Trust.

            3        A.     I'm sorry.     I may have it backwards then.          So the

            4        majority of the loans were from the trust.

13:28:41    5        Q.     From the trust?

            6        A.     Yes.

            7        Q.     But the Navient loans were not made directly by the

            8        trust, were they, to the plaintiff?

            9        A.     They were made pursuant to the Federal Family

13:28:56   10        Education Loan Program.

           11        Q.     No.    That's not my question.

           12               Not what they were made pursuant to.

           13               My question is, any of the loans that the Navient

           14        Trust claims are owed to it by the plaintiff, none of those

13:29:10   15        loans were made directly by the Navient Trust to the

           16        plaintiff.

           17               Isn't that correct?

           18        A.     Correct.

           19        Q.     So in order for Navient Trust to legitimately claim

13:29:26   20        they own these loans, they would have assignments from

           21        whatever entity made the loans, right?

           22        A.     I'm sorry.     I don't understand your question.

           23        Q.     Well, you've acknowledged that the Navient Trust did

           24        not make any direct loans to the plaintiff.

13:29:48   25               But nevertheless, Navient Trust is claiming she owes
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       54 of 69. PageID #: 401
                                                             by Chinnock)
                                                                                           54


            1        these loans to it.

            2                 So there would be assignments and a chain of title

            3        from the original lender in favor of the Navient Trust to

            4        show that the Navient Trust owns these loans, which they are

13:30:14    5        claiming they do, right?

            6        A.       Yes.

            7        Q.       Do you have anywhere in your documents those

            8        assignments from the original lender to the plaintiff; any

            9        assignment documents assigning these loans to the Navient

13:30:33   10        Trust?

           11        A.       No.    Not in the documents that we have today, no.

           12        Q.       Pardon me?

           13        A.       Not with the documents that we have today.

           14        Q.       Have you seen any such assignments?

13:30:44   15        A.       Not personally.

           16        Q.       Do you know if there's any in existence?

           17        A.       Yes.

           18        Q.       You do know?

           19        A.       I would assume that we have them.         I'm not 100 percent

13:30:55   20        certain, though.

           21        Q.       So you are saying that you believe there's assignments

           22        in existence showing that the Navient Trust is the owner

           23        today of these loans?

           24        A.       Yes.

13:31:10   25        Q.       But you don't have them here?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       55 of 69. PageID #: 402
                                                             by Chinnock)
                                                                                           55


            1        A.     No.    The documents that we have today here are

            2        pertaining to the issue which was jurisdiction.

            3                         MR. MOORE:     Yeah, Your Honor.       I'm going to go

            4        ahead and object to this line of questioning.             Counsel is

13:31:30    5        outside --

            6                         THE COURT:     Why don't we go on.

            7                         MR. CHINNOCK:      I didn't hear, Your Honor.

            8                         THE COURT:     Go on.    Ask another question.

            9        BY MR. CHINNOCK:

13:31:38   10        Q.     Okay.    Do you have any unredacted documents?

           11               You've shown a lot of documents here with a lot of

           12        redactions in them.

           13               Do you have unredacted copies of these documents

           14        you've testified to today?

13:31:52   15        A.     Not with us, no.

           16        Q.     Okay.    Are they in existence?

           17        A.     Yes.

           18        Q.     Will you provide them to the Court and to the

           19        plaintiff?

13:32:14   20        A.     They're redacted for privacy.          I don't really decide

           21        what gets redacted and what doesn't get redacted.

           22                         THE COURT:     I mean, does your client want to

           23        waive that?     She's the one that's probably put at risk.

           24                         MR. CHINNOCK:      I think that we'll strike all

13:32:31   25        of the documents shown that are redacted.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       56 of 69. PageID #: 403
                                                             by Chinnock)
                                                                                           56


            1                         THE COURT:     Okay.    I'll deny that.

            2                Are you requesting that he provide unredacted --

            3                         MR. CHINNOCK:      Copies.

            4                         THE COURT:     Yeah.    You want unredacted?

13:32:49    5        That's what you want?       You want your Social Security number

            6        and home --

            7                         MR. CHINNOCK:      The plaintiff and the Court,

            8        yeah.

            9                         THE COURT:     We file things publicly here.

13:33:01   10                         MS. CHINNOCK:      Yeah, let's discuss that.

           11                         MR. CHINNOCK:      Well, we can -- with the

           12        exception of her Social Security number, we should be able

           13        to see unredacted copies because all of these have a lot of

           14        redactions.

13:33:14   15                         MR. MOORE:     There's also bank account

           16        information, as well as her account number, addresses.

           17        There's some nonpublic information in there that's highly

           18        sensitive.

           19                         MS. CHINNOCK:      Can I confer with him?

13:33:26   20                         THE COURT:     Yeah.    You better.

           21                              (Pause in proceedings.)

           22                         MR. CHINNOCK:      We're addressing the redacted

           23        copies.    We're asking for unredacted copies to be submitted,

           24        not in the record, but to the plaintiff.            You can redact

13:34:18   25        Social Security numbers and bank accounts.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       57 of 69. PageID #: 404
                                                             by Chinnock)
                                                                                           57


            1                         THE COURT:     Well, you can deal with that.

            2        File a motion to produce or a motion for production.                  But

            3        let's go on with the questioning.

            4        BY MR. CHINNOCK:

13:34:32    5        Q.      Okay.   I've noticed that the documents that you've

            6        testified to today do not contain, I don't believe, any

            7        signature of the plaintiff.

            8        A.      I'd have to review them, but I believe some of them

            9        had her --

13:34:50   10        Q.      Well, let's review them.        We reviewed them once.          We

           11        can do it again.

           12        A.      Otherwise, the signature on file would be an

           13        electronic signature.

           14        Q.      Are you guessing or are you telling us the truth or

13:35:02   15        what here?

           16                         THE COURT:     Well, the documents speak for

           17        themselves.

           18                Give him the exhibits if he wants to take a look at

           19        them.

13:35:46   20                Okay.   What's the question?

           21                         MR. CHINNOCK:      Well, I can't see the exhibit

           22        here.

           23                         DEPUTY CLERK:      Oh, I'm sorry.      Okay.

           24        BY MR. CHINNOCK:

13:36:01   25        Q.      Well, I will go through.        I'm not sure where these
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       58 of 69. PageID #: 405
                                                             by Chinnock)
                                                                                           58


            1        would be --

            2                          THE COURT:    They'll speak for themselves, but

            3        if you have a particular question, go to it.             But I'm not

            4        going to -- we've got kind of some time limits that we are

13:36:14    5        trying to keep with.

            6                          MR. CHINNOCK:     Well, I'm asking him to show

            7        the signature of the plaintiff on any of these documents.

            8        We got Exhibit A.

            9        BY MR. CHINNOCK:

13:36:38   10        Q.     Okay.    So we see on Exhibit A, the first page, there

           11        is a signature dated November 5, 2003, right?

           12        A.     Can you move the document up, please.

           13               Yes.    So at the bottom, her signature is on there.

           14        Q.     And that is not -- that is not a -- this is an

13:37:12   15        application, right?

           16        A.     It's an application and promissory note.

           17        Q.     Okay.    This application is not from the plaintiff to

           18        the student -- or the Navient Trust, right?

           19        A.     I'm sorry.     I don't understand your question.

13:37:30   20        Q.     Well, you acknowledge that none of these loans were

           21        made directly by the Navient Trust, right?

           22        A.     Correct.

           23        Q.     And this confirms that for this particular Exhibit A,

           24        the signature of the plaintiff is not a signature making an

13:37:53   25        application to or obtaining a loan from the Navient Trust.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       59 of 69. PageID #: 406
                                                             by Chinnock)
                                                                                           59


            1        A.       No.

            2        Q.       No --

            3        A.       It's not for the trust, but it is for a loan.            It's a

            4        loan application.

13:38:10    5        Q.       It's not to the trust, right?

            6        A.       But it is a loan application for --

            7        Q.       Okay.   So it was made to another entity, perhaps,

            8        right?

            9        A.       Correct.

13:38:22   10        Q.       But you have no assignment --

           11                            MR. MOORE:   Object, again, to this line of

           12        questioning.     The documents speak for themselves, and the

           13        witness has already testified as to the contents of the

           14        documents.

13:38:30   15                            THE COURT:   Well, I think they do speak for

           16        themselves.

           17                 Go on with a question.      We're not really talking about

           18        whether there was a proper assignment.            We're talking about

           19        whether the Court has jurisdiction.

13:38:40   20                 So . . .

           21        BY MR. CHINNOCK:

           22        Q.       And the next page on Exhibit A in which there is an

           23        application is the page before you now with a bunch of

           24        redactions on it.

13:39:15   25                 And there is no signature on there from the plaintiff?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       60 of 69. PageID #: 407
                                                             by Chinnock)
                                                                                           60


            1        A.     Yes, there is.

            2        Q.     Where is that?

            3        A.     The bottom left-hand corner, there's her electronic

            4        signature.

13:39:32    5        Q.     An electronic signature?

            6        A.     Yes.

            7        Q.     You mean somebody typed her name in, and that's what

            8        you're saying is an electronic signature?

            9        A.     Correct.

13:39:45   10        Q.     Do you know that she typed her name in there?

           11               I mean, what shows that that is her electronic

           12        signature on this document?

           13        A.     In order to fill out an application, someone would

           14        have to have personal knowledge of all of her sensitive

13:40:05   15        information, such as her Social Security number, date of

           16        birth, residence.      All of these items were cross-checked to

           17        be sure to be accurate.

           18        Q.     So that's your opinion?

           19                          MR. MOORE:    Your Honor, I'm going to renew the

13:40:16   20        objection that these documents speak for themselves.

           21                          THE COURT:    Yeah.    I think they do.

           22               Who is Teresa Chinnock?

           23                          MS. CHINNOCK:     That's my mother.

           24        BY MR. CHINNOCK:

13:40:30   25        Q.     Okay.    Again, this document does not show any
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       61 of 69. PageID #: 408
                                                             by Chinnock)
                                                                                           61


            1        relationship between the plaintiff and Navient Trust, does

            2        it?

            3                         MR. MOORE:     I'm going to renew the objection,

            4        Your Honor.

13:40:42    5                         THE COURT:     Sustained.

            6               Sustained.     Go on to something else.

            7               I sustained the objection.         Go on to another question.

            8        BY MR. CHINNOCK:

            9        Q.     So this is a third similar document, and that's all

13:41:22   10        the similar documents that you call applications and

           11        promissory notes, right?        In Exhibit A?      Because I'm not

           12        familiar with Exhibit A.

           13               Is this the last one, or are there more?

           14        A.     I believe there's another one, but this is a little

13:41:37   15        bit different.      This is for the Department of Education.

           16        Q.     All right.     So it's for the Department of Education?

           17        A.     Yes.

           18        Q.     This does not -- this third exhibit in Exhibit A is

           19        not related to the loans that the Navient Trust claims is

13:41:59   20        owed to them, right?

           21                         MR. MOORE:     Your Honor, I'm going to renew the

           22        objection.

           23                         THE COURT:     Sustained.

           24                         MR. CHINNOCK:      I couldn't hear, Your Honor.

13:42:07   25                         THE COURT:     I sustained the objection.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       62 of 69. PageID #: 409
                                                             by Chinnock)
                                                                                           62


            1                         MR. CHINNOCK:      Okay.

            2        BY MR. CHINNOCK:

            3        Q.     Is that it, or are there others?           Because the pages

            4        are hard to turn here.

13:42:26    5               How many documents are there that are applications in

            6        Exhibit A?

            7               Is this the fourth one?        Is this the last one?           The

            8        one that's before you.

            9        A.     I believe there may be one more, which is a

13:42:40   10        consolidation.      I'm not sure.     We can page through them to

           11        see if there's another one.

           12        Q.     Okay.    So this fourth document, which is a file of

           13        March 21, 2019, that is not related in any way to a loan

           14        that the plaintiff owes to Navient Trust, right?

13:43:07   15                         MR. MOORE:     Objection.     Renewed.

           16                         THE COURT:     Sustained.

           17        BY MR. CHINNOCK:

           18        Q.     Are there any others in here, because it's tough to

           19        hit every page here.

13:43:25   20                         MR. MOORE:     I'm going to renew the objection,

           21        Your Honor, that these documents speak for themselves.

           22                         THE COURT:     Just answer the question.

           23               Are there any other pages that you know of?

           24                         THE WITNESS:      All of the applications are

13:43:37   25        included in this packet.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed:
                                        Reinhart        05/03/19
                                                    (Cross       63 of 69. PageID #: 410
                                                             by Chinnock)
                                                                                           63


            1        BY MR. CHINNOCK:

            2        Q.     So it looks like there's a fifth one, I think I found

            3        here, which was filed as Document Number 25-1.

            4               This document also does not relate in any manner to

13:44:01    5        the loans that Navient Trust claims are owed to it by the

            6        plaintiff, correct?

            7        A.     These loans are through the Department of Education,

            8        so, no.

            9        Q.     I didn't hear your answer.

13:44:15   10        A.     These loans are through the Department of Education,

           11        so, no.

           12        Q.     No.    My question is: This document, on its face, does

           13        not relate in any manner to any of the loans that the

           14        Navient Trust claims the plaintiff owes to it, right?

13:44:33   15        A.     Correct.     These are direct loans through the

           16        Department of Education.

           17        Q.     So this is another situation that none of these

           18        alleged loans by the Navient Trust were made directly from

           19        the Navient Trust to the plaintiff, right?

13:44:47   20                          MR. MOORE:    Your Honor, I'm going to object.

           21                          THE COURT:    Sustained.

           22        BY MR. CHINNOCK:

           23        Q.     Are there any assignment documents showing that the

           24        Navient Trust owns these loans that it claims the plaintiff

13:45:02   25        owes to it?
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 64 of 69. PageID #: 411
                                                                                           64


            1               Are there any assignment documents to prove that they

            2        own these loans?

            3                         MR. MOORE:     Objection, Your Honor.

            4                         THE COURT:     Sustained.

13:45:23    5                         MR. CHINNOCK:      I have no further questions.

            6                         THE COURT:     Okay.    Do you have anything else?

            7                         MR. MOORE:     No. No further questions,

            8        Your Honor.

            9                         THE COURT:     Do you have any, Mr. Rokakis?

13:45:32   10                         MR. ROKAKIS:      No, Your Honor.

           11                         THE COURT:     Do you have any final argument on

           12        behalf of the plaintiff?

           13               Or do you have any other witnesses you wish to call?

           14                         MR. MOORE:     No, Your Honor.

13:45:44   15                         THE COURT:     I'm sorry.     And I should ask, do

           16        you wish to move the admission of any exhibits?

           17                         MR. MOORE:     Yes, Your Honor.       The admissions

           18        of Exhibits A through D.

           19                         THE COURT:     Okay.    Is there objection to that?

13:45:55   20                         MR. CHINNOCK:      Yes, Your Honor.

           21                         THE COURT:     I'll overrule the objection.           I'll

           22        receive the exhibits.

           23                         MR. CHINNOCK:      Can we give our basis of the

           24        objection?

13:46:00   25                         THE COURT:     Yeah.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 65 of 69. PageID #: 412
                                                                                           65


            1                         MR. CHINNOCK:      Well, the main basis is that

            2        there's been an admission here that none of these documents

            3        relate in any manner to the loans that the Navient Trust

            4        claims the plaintiff owes to it.           They don't relate to the

13:46:18    5        issue at hand here as to whether these -- the Navient Trust

            6        owns these.

            7                         THE COURT:     Okay.    But I'm trying to decide

            8        whether I have personal jurisdiction in this case.              I'm not

            9        deciding the merits of the case.           You may win or you may

13:46:38   10        lose on that, but that's not what we're -- the hearing is

           11        about.

           12                 The hearing is about whether there was sufficient

           13        contacts in this case with the state of Ohio to give this

           14        Court jurisdiction.       And whether or not there was a proper

13:46:54   15        assignment of the loan I don't think goes to that issue of

           16        personal jurisdiction.

           17                 So that's why I sustained the objection.

           18                 You can step down.

           19                 And I will receive A through D.

13:47:07   20                 With that, do you rest?

           21                         MR. CHINNOCK:      Sir, I can't hear you,

           22        Your Honor.

           23                         THE COURT:     I asked if he rested.

           24                         MR. MOORE:     We do, Your Honor.

13:47:15   25                         MR. CHINNOCK:      Yes.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 66 of 69. PageID #: 413
                                                                                           66


            1                         THE COURT:     And do you have anything else,

            2        Mr. Rokakis?

            3                         MR. ROKAKIS:      No, Your Honor.

            4                         THE COURT:     Okay.    Do you have any argument?

13:47:20    5                 What contacts are there with Ohio that give this Court

            6        jurisdiction?

            7                         MR. CHINNOCK:      You're honor, I would simply --

            8                         THE REPORTER:      Excuse me.     Is your microphone

            9        muted?

13:47:24   10                         MR. CHINNOCK:      Oh, I'm sorry.

           11                 We have no further evidence on that point, Your Honor.

           12                         THE COURT:     I was asking if you had any

           13        argument.

           14                 What contacts does Ohio have with this that would

13:47:44   15        support jurisdiction?

           16                         MR. CHINNOCK:      We will rest on the evidence

           17        that's in our briefs.

           18                         THE COURT:     Okay.

           19                         MR. CHINNOCK:      And we would ask the Court if

13:47:51   20        we would have -- if the Court would permit a ten-day period

           21        for post-hearing briefs.

           22                         THE COURT:     Yeah, no.

           23                 Do you have any argument?

           24                         MR. MOORE:     Yes, Your Honor.       Thank you.

13:48:03   25                 Just want to suggest, you know, as you mentioned, you
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 67 of 69. PageID #: 414
                                                                                           67


            1        know, that the purpose of today's hearing was to determine

            2        whether there was any evidence to suggest that the Court had

            3        personal jurisdiction.

            4               And although it was a bit of a laborious process, I

13:48:18    5        think what the evidence shows today, it confirms what has

            6        already been submitted by the parties, that the Court does

            7        not have personal jurisdiction in this case.

            8               The Navient defendants have no contacts with Ohio, and

            9        as it relates to the Navient defendants, there is no

13:48:33   10        connection between plaintiff, herself, and Ohio.

           11               She did not attend secondary education in Ohio.                She

           12        has resided in other states on the West Coast other than

           13        Ohio since at least leaving for her undergraduate education

           14        and does not have any contacts with Ohio whatsoever.

13:48:54   15               As a result, we would argue that there is no -- the

           16        Court does not have personal jurisdiction in this matter.

           17        And I will point out that the plaintiffs have suggested as

           18        much in their most recent filings.

           19               Thank you.

13:49:08   20                         MR. CHINNOCK:      Your Honor, when the

           21        plaintiff's counsel states that we rest on our -- the

           22        evidence in our briefs, we will point out that we filed a

           23        prehearing brief which contains evidence that the

           24        parties -- all the parties have made stipulations, judicial

13:49:30   25        admissions and statements of counsel, that there is no
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 68 of 69. PageID #: 415
                                                                                           68


            1        subject matter jurisdiction or personal jurisdiction.                 So we

            2        would ask the Court to consider that uncontroverted

            3        evidence.

            4                         THE COURT:     Okay.    I'm not sure that's true,

13:49:45    5        but there's a difference between subject matter jurisdiction

            6        and personal jurisdiction.

            7               And challenge to subject matter jurisdiction is

            8        determined separately from personal jurisdiction.

            9                         MR. CHINNOCK:      Sure.

13:50:01   10                         THE COURT:     Okay.    Thanks, everyone.       And

           11        we'll adjourn.

           12                         MR. CHINNOCK:      Your Honor, I'd like to proffer

           13        a portion of my opening statement into the record, proffer

           14        it.

13:50:15   15                         THE COURT:     We have a court reporter.         Proffer

           16        an opening statement?       Presumptively it's part of the

           17        record.

           18               I've never heard of somebody saying, I

           19        proffer -- that's like saying I proffer questions and

13:50:32   20        answers from a witness.        If you've asked the question and

           21        the witness has given the answer, it is evidence.

           22                         MR. CHINNOCK:      Well, Your Honor, what I'm

           23        pointing out is that I was not able to complete my opening

           24        statement.     I'd like to simply put on the record the entire

13:50:49   25        opening statement.
                Case: 1:18-cv-02935-JG Doc #: 36 Filed: 05/03/19 69 of 69. PageID #: 416
                                                                                           69


            1                         THE COURT:     Okay.

            2                         MR. CHINNOCK:      Is that all right?

            3                         THE COURT:     Opening statements are an intent

            4        to give the factfinder or the decider an overview.              They're

13:50:58    5        not evidence themselves.

            6               So we'll stand adjourned.

            7                         MR. CHINNOCK:      So that's a denial?

            8                         THE COURT:     I didn't stop you from making

            9        opening statement, but beyond that, the opening statement is

13:51:13   10        not evidence.

           11                         MR. CHINNOCK:      Right.    So I understand you're

           12        denying the request.

           13                                         - - -

           14                       (Proceedings adjourned at 1:51 p.m.)

           15

           16                                C E R T I F I C A T E

           17

           18               I certify that the foregoing is a correct transcript

           19        from the record of proceedings in the above-entitled matter.

           20

           21         /s/ Donnalee Cotone           2nd of May, 2019
                      DONNALEE COTONE, RMR, CRR, CRC            DATE
           22         Realtime Systems Administrator

           23

           24

           25
